Citation Nr: 1726950	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the Board at a March 2017 hearing conducted at the RO.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

At the March 2017 hearing, the Board heard testimony on four additional issues contained within a June 2014 statement of the case (SOC).  However, upon a complete review of the record, the Board notes the Veteran did not perfect his appeal by submitting a substantive appeal or equivalent document within the requisite time period, nor has VA taken actions that can be construed as waiving these requirements.  See generally 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the issues contained in the June 2014 SOC are not within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he suffers from a depressive disorder that first manifest during active service.  In this regard, he testified at the March 2017 Board hearing that because of this depression he began drinking heavily during service and was disciplined multiple times due to such drinking.  See Board Hearing Transcript at 3.  Alternately, he asserts that his depression is due to, or has been aggravated by, his service-connected left shoulder disability.

Initially, the Board observes there are a significant number of VA treatment records absent from the electronic claims file.  For instance, the Veteran testified that he received treatment at VA facilities in Oahu, Hawaii, and Las Vegas, Nevada in approximately 2008 and 2013, respectively.  Records also suggest the Veteran was admitted to a VA facility for detoxification due to alcohol abuse in approximately 1986, and also received mental health treatment from the Vet Center in or around 2000.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

In addition, the Veteran has not been provided a VA examination to address his service connection claim.  In light of his contentions, as well as VA treatment records suggesting a possible link between his left shoulder disability and his depression, after all missing VA treatment records have been obtained, the Veteran should be provided a VA examination.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's entire Official Military Personnel File from the National Personnel Records Center, Missouri, or other appropriate source.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. 

2. Contact the Veteran and request he provide the names and addresses of any and all health care providers who have provided treatment for depression or any other psychiatric condition.  The Veteran should be specifically requested to identify the location of Vet Center treatment in approximately 2000.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

Specifically, records generated by VA facilities located in Oahu, Hawaii, and Las Vegas, Nevada, must be obtained, as well as records related to 1986 in-patient substance abuse treatment.  

Regarding instructions (1) and (2), note records may be associated with a former Social Security number (see July 2009 statement).  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Following completion of the above, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current acquired psychiatric disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder had its onset or is otherwise etiologically related to the Veteran's period of active service?  In offering this opinion, the examiner must address the Veteran's assertions of heavy drinking and any documented related disciplinary actions, and whether such actions are indicative of symptoms of depression.

b. If (a) is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected left shoulder disability, to include pain and other related symptomatology.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles which led to the conclusions reached.

4. After the development requested has been completed, review the expanded record and ensure complete compliance with the directives of this REMAND.  If any action or opinion is deficient in any manner, implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

